 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL N. ANHAR,                                     Case No. 1:19-cv-00496-LJO-EPG
12                        Plaintiff,                        ORDER GRANTING MOTION TO
                                                            PROCEED IN FORMA PAUPERIS
13                   v.
                                                            (ECF No. 2)
14
      CITIBANK, N.A.,
15
                          Defendants.
16

17

18          Plaintiff, Michael N. Anhar, is proceeding pro se in this action. (ECF No. 1.) On April 17,

19   2019, Plaintiff submitted an application to proceed in forma pauperis. (ECF No. 2.) Plaintiff has

20   made the requisite showing under 28 U.S.C. § 1915(a). Accordingly, his application to proceed in

21   forma pauperis is GRANTED.

22          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §

23   1915(e)(2), the Court must conduct an initial review of pro se complaints filed in forma pauperis

24   to determine whether the complaint is legally sufficient under the applicable pleading standards.

25   The Court must dismiss a complaint, or portion thereof, if the Court determines that the complaint

26   is legally frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

27   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the

28   Court determines that the complaint fails to state a claim, leave to amend may be granted to the

                                                        1
 1   extent that the deficiencies in the complaint can be cured by amendment. The complaint will be

 2   screened in due course and Plaintiff will be served with the resulting order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     April 23, 2019                              /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
